                                                                         Case 2:15-cv-01021-RFB-DJA Document 89 Filed 09/11/19 Page 1 of 2


                                                                     1   LIPSON NEILSON P.C.
                                                                         KALEB D. ANDERSON, ESQ.
                                                                     2   Nevada Bar No. 7582
                                                                         AMANDA A. EBERT, ESQ.
                                                                     3   Nevada Bar No. 12731
                                                                         9900 Covington Cross Drive, Suite 120
                                                                     4   Las Vegas, Nevada 89144
                                                                         (702) 382-1500 - Telephone
                                                                     5   (702) 382-1512 - Facsimile
                                                                         kanderson@lipsonneilson.com
                                                                     6   aebert@lipsonneilson.com
                                                                         Attorneys for Southern Highlands Community Association
                                                                     7
                                                                                                    UNITED STATES DISTRICT COURT
                                                                     8
                                                                                                         DISTRICT OF NEVADA
                                                                     9
                                                                         BANK OF AMERICA, N.A.,                         CASE NO.: 2:15-cv-01021-RFB-DJA
                                                                    10
                                                                                       Plaintiff,                       SOUTHERN HIGHLANDS COMMUNITY
                                                                    11                                                  ASSOCIATION’S MOTION TO REMOVE
                                                                         vs.
                                                                                                                        ATTORNEY PETER E. DUNKLEY, ESQ.,
                                                                    12
                                                                                                                        FROM THE ELECTRONIC SERVICE
                      Phone: (702) 382-1500 - Fax: (702) 382-1512




                                                                         SFR INVESTMENTS POOL 1 LLC;
                                                                                                                        LIST
                         9900 Covington Cross Drive, Suite 120




                                                                    13   SOUTHERN HIGHLANDS COMMUNITY
Lipson Neilson P.C.




                                                                         ASSOCIATION,
                               Las Vegas, Nevada 89144




                                                                    14
                                                                                       Defendants.
                                                                    15
                                                                               Defendant, Southern Highlands Community Association (“Southern Highlands”),
                                                                    16
                                                                         by and through its attorney of record, LIPSON NEILSON, P.C., hereby provides notice
                                                                    17
                                                                         that attorney Peter E. Dunkley, Esq., is no longer with the firm of Lipson Neilson, P.C.
                                                                    18
                                                                               Lipson Neilson, P.C., continues to serve as counsel for Southern Highlands in
                                                                    19
                                                                         this action, therefore no parties are prejudiced by this withdrawal. The undersigned
                                                                    20
                                                                         respectfully requests the court remove Peter E. Dunkley, Esq., from the electronic
                                                                    21
                                                                         \\\
                                                                    22

                                                                    23   \\\

                                                                    24   \\\

                                                                    25

                                                                    26
                                                                    27

                                                                    28


                                                                                                                Page 1 of 2
                                                                         Case 2:15-cv-01021-RFB-DJA Document 89 Filed 09/11/19 Page 2 of 2


                                                                     1   service list in this action. All future correspondence, papers and future notices should
                                                                     2   continue to be directed to Kaleb D. Anderson, Esq., and Amanda A. Ebert, Esq.
                                                                     3         DATED this 11th day of September, 2019.
                                                                     4                                            LIPSON NEILSON P.C.
                                                                     5
                                                                                                                  /s/ Amanda A. Ebert
                                                                     6                                    By:     ____________________________________
                                                                                                                  KALEB D. ANDERSON, ESQ.
                                                                     7                                            Nevada Bar No. 7582
                                                                                                                  AMANDA A. EBERT, ESQ.
                                                                     8                                            Nevada Bar No. 12731
                                                                                                                  9900 Covington Cross Drive, Suite 120
                                                                                                                  Las Vegas, Nevada 89144
                                                                     9                                            Attorneys for Southern Highlands
                                                                                                                  Community Association
                                                                    10

                                                                    11                                           ORDER
                                                                               IT IS SO ORDERED.
                                                                    12
                      Phone: (702) 382-1500 - Fax: (702) 382-1512
                         9900 Covington Cross Drive, Suite 120




                                                                    13                 September 12, 2019
                                                                               DATED: ________________
Lipson Neilson P.C.
                               Las Vegas, Nevada 89144




                                                                    14
                                                                                                             ________________________________
                                                                    15                                       Daniel J. Albregts
                                                                                                          ____________
                                                                                                             United States Magistrate Judge
                                                                                                          ___________
                                                                    16         ________________________________
                                                                                                     UNITED STATES MAGISTRATE JUDGE
                                                                    17

                                                                    18

                                                                    19                                    __________________________________________
                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26
                                                                    27

                                                                    28


                                                                                                                Page 2 of 2
